

116 HR 231 IH: Supporting America’s Young Entrepreneurs Act of 2019
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 231IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Ms. Velázquez (for herself and Mr. Serrano) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Ways and Means, and Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Higher Education Act of 1965 to provide loan deferment and loan cancellation for
			 founders and employees of small business start-ups, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Supporting America’s Young Entrepreneurs Act of 2019. 2.Small business start-up employee loan deferment and cancellation (a)DefermentSection 455(f) of the Higher Education Act of 1965 (20 U.S.C. 1087e(f)) is amended—
 (1)in paragraph (1), by striking A borrower of a loan and inserting Except as provided in paragraph (5), a borrower of a loan; and (2)by adding at the end the following:
					
 (5)No interest deferment eligibility for founders of small business start-upsA borrower of a loan made under this part shall be eligible for a deferment, during which periodic installments of principal and interest need not be paid, during any period not in excess of 3 years during which the borrower is employed as a founder of a small business start-up (as defined in subsection (r)(3))..
 (b)Loan cancellationSection 455 of the Higher Education Act of 1965 (20 U.S.C. 1087e) is amended by adding at the end the following:
				
					(r)Loan cancellation for certain small business start-Up employees
						(1)Founder of a small business start-up in a distressed area
 (A)In generalThe Secretary shall cancel $20,000 of the balance of interest and principal due, in accordance with subparagraph (B), on any eligible Federal Direct Loan not in default for a borrower who—
 (i)has made 24 monthly payments on the eligible Federal Direct Loan after the date of the enactment of this subsection pursuant to any one or a combination of payments under a repayment plan under subsection (d)(1) or (g);
 (ii)has been employed as a founder of a small business start-up in a distressed area during the period in which the borrower makes each of the 24 payments;
 (iii)is employed as a founder of a small business start-up in a distressed area at the time of such cancellation; and
 (iv)is approved for loan cancellation by the young entrepreneurs business center under section 47 of the Small Business Act (16 U.S.C. 631 et seq.).
								(B)Loan cancellation amount
 (i)In generalAfter the conclusion of the employment period described in subparagraph (A), the Secretary shall cancel the obligation to repay $20,000 of the balance of interest and principal due as of the time of such cancellation, on the eligible Federal Direct Loans made to the borrower under this part.
 (ii)LimitationA borrower may not receive an aggregate amount of more than $20,000 under this subparagraph. (C)Ineligibility for double benefitsNo borrower may, for the same service, receive a reduction of loan obligations under both this paragraph and—
 (i)paragraph (2); (ii)subsection (m); or
 (iii)section 428J, 428K, 428L, or 460. (2)Employee of a small business start-up (A)In generalThe Secretary shall cancel $3,000 of the balance of interest and principal due, in accordance with subparagraph (B), on any eligible Federal Direct Loan not in default for a borrower who—
 (i)has made 12 monthly payments on the eligible Federal Direct Loan after the date of the enactment of this subsection pursuant to any one or a combination of payments under a repayment plan under subsection (d)(1) or (g);
 (ii)has been employed in a small business start-up job during the period in which the borrower makes each of the 12 payments; and
 (iii)is employed in a small business start-up job at the time of such cancellation. (B)Loan cancellation amount (i)In generalAfter the conclusion of the employment period described in subparagraph (A), the Secretary shall cancel the obligation to repay $3,000 of the balance of interest and principal due as of the time of such cancellation, on the eligible Federal Direct Loans made to the borrower under this part.
 (ii)LimitationA borrower may not receive an aggregate amount of more than $15,000 under this subparagraph. (C)Ineligibility for double benefitsNo borrower may, for the same service, receive a reduction of loan obligations under both this paragraph and—
 (i)paragraph (1); (ii)subsection (m); or
 (iii)section 428J, 428K, 428L, or 460. (3)DefinitionsIn this subsection:
 (A)Distressed areaThe term distressed area means an area identified under section 49 of the Small Business Act. (B)Eligible Federal Direct LoanThe term eligible Federal Direct Loan means a Federal Direct Stafford Loan, Federal Direct PLUS Loan, or Federal Direct Unsubsidized Stafford Loan, or a Federal Direct Consolidation Loan.
 (C)FounderThe term founder shall have the meaning given such term by the Administrator of the Small Business Administration under this paragraph.
 (D)Small business start-upThe term small business start-up means a business that is certified by the young entrepreneurs business center under section 49 of the Small Business Act.
 (E)Small business start-up jobThe term small business start-up job means a full-time job as an employee of a small business start-up.. 3.Young entrepreneurs business centerThe Small Business Act (15 U.S.C. 631 et seq.) is amended—
 (1)by redesignating section 49 as section 50; and (2)by inserting after section 48 the following new section:
				
					49.Young entrepreneurs business center
 (a)EstablishmentThere is established within the Administration a young entrepreneurs business center that shall, for purposes of loan cancellation for start-up employees established under subsection (r) of section 455 of the Higher Education Act of 1965—
 (1)certify small business start-ups under subsection (b); (2)identify distressed areas under subsection (c); and
 (3)approve loan cancellation for founders of small business start-ups in distressed areas under subsection (d).
							(b)Certification
 (1)ApplicationTo be certified by the young entrepreneurs business center, a small business start-up shall submit an application to the Administrator that includes—
 (A)a 5-year business plan for such small business start-up; and (B)the number of employees the small business start-up intends to employ on a yearly basis.
 (2)RequirementsThe young entrepreneurs business center may not certify a small business start-up unless such small business start-up, on the date the application is submitted under paragraph (1)—
 (A)has a founder who is a recent graduate of a 4-year institution of higher education; (B)is a start-up for which at least 50 percent of the employees of the start-up are recent graduates of such an institution.
								(c)Distressed area
 (1)In generalNot less than once every 3 years after the date of the enactment of this section, the young entrepreneurs business center shall identify and make publically available on the website of the Administration a list of distressed areas.
 (2)RequirementsA distressed area identified under paragraph (1) shall be a county or equivalent division of local government of a State in which the small business concern is located—
 (A)that has, for the most recent 24-month period for which statistics are available— (i)a per capita income of 80 percent or less of the national average; or
 (ii)an unemployment rate that is 1 percent greater than the national average; and (B)for which the young entrepreneurs business center determines would economically benefit from having small business start-ups established in such area.
 (d)Loan cancellation for founders of a small business start-Up in a distressed areaFor purposes of loan cancellation under subsection (r)(1) of section 455 of the Higher Education Act of 1965, the young entrepreneurs business center shall approve a founder of a small business start-up in a distressed area if such founder—
 (1)established a small business start-up that— (A)on the date such small business start-up was established, was located in a distressed area identified by the young entrepreneurs business center under subsection (c) not more than 3 years before such date of establishment;
 (B)was certified under subsection (b); and (C)on the date of approval under this subsection, has been operating continuously for not less than 5 years; and
 (2)was employed as a founder of a small business start-up in a distressed area during the period in which such founder made the 24 payments described in subsection (r)(1)(A) of such section 455.
 (e)DefinitionsIn this section: (1)Institution of higher educationThe term institution of higher education has the meaning given such term in section 102 of the Higher Education Act (20 U.S.C. 1002).
 (2)Small business start-upThe term small business start-up means a small business concern that— (A)is not yet in existence; or
 (B)has been in existence for not more than 3 years.. 4.Treatment of loan cancellation (a)In generalSection 108(f) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
 (5)Cancellation of certain Federal student loansIn the case of an individual, gross income shall not include the discharge (in whole or in part) of any student loan pursuant to the cancellation (in whole or in part) of such loan by the Secretary of Education under subsection (r) of section 455 of the Higher Education Act of 1965 (20 U.S.C. 1087e)..
 (b)Effective dateThe amendment made by this section shall apply to discharges of indebtedness occurring after the date of the enactment of this Act.
			